Opinion by
Wilson, J.
The record disclosed that the merchandise was liquidated upon the basis'of 71 pounds per case, instead of on the correct basis of 71 kilograms per case; that there are approximately 2.2 pounds to a kilogram; and that, had the merchandise been liquidated on the correct basis of 71 kilograms, the applicable rate of duty would have been on the basis of 26 ounces per square foot, with a consequent assessment of duty at the entered rate. The Government conceded that the liquidation of the merchandise was in error. Accordingly, the merchandise was held dutiable at 8 cents per pound under.paragraph 219, as modified, supra, as entered.